Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.
Claim Objections
Claim 2 is objected to because of the following informalities:   Please add a period (.) at the end of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:   Please change “bottomR” to —bottom—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-24 recites the limitations "the sensor” or “the housing”. There is insufficient antecedent basis for these limitations in the claims.  Examiner believes that these claims are intended to depend from independent claim 18 and not claim 1 as currently presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salatini (WO 02/00158).
Regarding Claim 1, Salatini discloses a dynamic support apparatus (10) comprising: a cushion (see pg. 2, Lines 26-27, “mattress sections”); at least one actuator (22) wherein the at least one actuator defines an interior volume and wherein the interior volume may be configured to be at least partially filled with a fluid (see pg. 4,lines 13-17); and a support (20) disposed in the interior volume wherein the support configured to support an occupant when the interior volume is not filled with fluid sufficient to support the occupant.
Regarding Claim 2, Salatini discloses wherein the support is a foam support (see pg. 3, lines 19-24).
Regarding Claim 3, Salatini discloses wherein the support includes a plurality of foam strata (24, 26, 28).
Regarding Claim 4, Salatini discloses wherein each of the plurality of strata comprising foam with a different indentation force deflection value (see pg. 3, lines 19-24).
Regarding Claim 5, Salatini discloses wherein the plurality of strata configured wherein they have progressively increasing indentation force deflection values (see pg. 3, lines 19-24).
Regarding Claim 7, Salatini discloses wherein the actuator comprising a first face and an opposing bottom second face connected by a plurality of sides and the actuator includes a seam on at least one of the plurality of sides (see Fig. 3 , pg. 4, Lines 15-16; 44 is welded to 42 along a seam).
Regarding Claim 8, Salatini discloses wherein the seam is located substantially at a midpoint between the first face and the second face (see Fig. 3).
Regarding Claim 9, Salatini discloses wherein the at least one actuator is constructed of polyurethane (see pg. 4, lines 25-29).
Regarding Claim 10, Salatini discloses wherein the dynamic support apparatus comprising two actuators (see pg. 2, lines 26-28).
Regarding Claim 15, Salatini discloses wherein the at least one actuator comprising a baffle attached to an interior first face of the at least one actuator and an opposing interior second face of the at least one actuator (see pg. 4, lines 13-17).


Claim(s) 1, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US PG-Pub 2005/0177952).
Regarding Claim 1, Wilkinson discloses Regarding Claim 1, Wilkinson discloses a dynamic support apparatus (12) comprising: a cushion (26); at least one actuator (14) wherein the at least one actuator defines an interior volume and wherein the interior volume may be configured to be at least partially filled with a fluid (“fluid cell” 14); and a support (foam, see para. [0048]) disposed in the interior volume wherein the support configured to support an occupant when the interior volume is not filled with fluid sufficient to support the occupant.
Regarding Claim 11, Wilkinson discloses wherein the dynamic support apparatus comprising a first actuator (14) and second actuator (14) separated by a divider (bays 22 are separated by a dividder).
	Regarding Claim 12, Wilkinson discloses wherein the cushion comprising a void adjacent the two actuators (see Fig. 1).
	Regarding Claim 13, Wilkinson discloses wherein the void is disposed along a plane of the divider (see Figs. 1 and 2).
	Regarding Claim 14, Wilkinson discloses wherein the at least one actuator comprising pleated walls (see Fig. 1).
	Regarding Claim 16, Wilkinson discloses wherein the at least one actuator includes a pressure relief valve (see para. [0061]).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Wyatt (US PG-Pub 2008/0078033).
Regarding Claim 1, Wyatt discloses a dynamic support apparatus (Fig. 1) comprising: a cushion (34); at least one actuator (12) wherein the at least one actuator defines an interior volume and wherein the interior volume may be configured to be at least partially filled with a fluid (see para. [0030]) and a support (28) disposed in the interior volume wherein the support configured to support an occupant when the interior volume is not filled with fluid sufficient to support the occupant.
Regarding Claim 6, Wyatt discloses wherein the at least one actuator comprising a clamshell (24 and 26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatini (WO 02/00158) in view of Landi (US Patent 5,617,595).
Regarding Claim 17, Salatini discloses wherein the at least one actuator includes a first side (52) and opposing second side (58) connected by a side wall (42).  Salatini fails to disclose wherein the first side is thicker than the side wall.  Landi teaches wherein a first side (18) is thicker than a side wall (16), see Col. 6, Lines 29-35).     Salatini and Landi are analogous art because they are from the same field of endeavor, i.e. cushions.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the actuator of Salatini with the teachings of Landi.  The motivation would have been to provide a thicker user support surface, thus increasing comfort for a user. 
	
Allowable Subject Matter
Claims 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Salatini, discloses a dynamic support apparatus (10) comprising: a cushion (mattress sections); at least one actuator wherein the at least one actuator (22) defines an interior volume and wherein the interior volume may be configured to be at least partially filled with a fluid and the at least one actuator includes an orifice (47) in a wall of the at least one actuator. Salatini fails to disclose a sensor assembly comprising: a housing portion in which a sensor is disposed; and a plug portion, wherein the housing portion disposed within the interior of the at least one actuator and wherein the plug portion is coupled to the housing portion through the orifice whereby an airtight seal is formed. While sensor assemblies are known within the art, the requirements of claim 18 detail a specific construction within the interior of the actuator.  Such construction would require impermissible hindsight to modify Salatini as required by the claim and may render Salatini inoperable for its intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619